Opinion of the Court by
William Rogers Clay, Commissioner
Sustaining petition for modification and withdrawing portion of former opinion.
In our former opinion we used the following lanquage:
“As several tracts of land were conveyed and separately described in the deeds under which plaintiff claimed, he might have shown title by proving that his tenants actually entered on tracts adjoining the tract in question and embraced in the deeds under which he' claims, with the intention of claiming and holding the tract in controversy, and that they did so claim and hold it for the statutory period.”
Appellant has filed a petition for modification, asking that the foregoing language be withdrawn from the opinion. In view of the fact that the language used is not necessary to the decision of the case, and of the further fact that it may lead to confusion unless qualified or *642explained, we deem it best to sustain the petition for modification and withdraw the paragraph referred to, and it is so ordered.